Citation Nr: 1220888	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  07-28 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for a cardiovascular disability, to include coronary artery disease (CAD) and hypertension. 

2. Entitlement to an increased rating for lumbosacral radiculopathy of the right lower extremity, currently rated 20 percent disabling. 

3. Entitlement to an increased rating for lumbosacral radiculopathy of the left lower extremity, currently rated 10 percent disabling. 

4. Entitlement to an effective date earlier than December 15, 2006 for the award of an increased rating of 40 percent for discogenic disease of the lumbar spine with spinal stenosis.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers
ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to December 1970. 

These matters come before the Board of Veterans' Appeals (Board) from September 2006 and October 2007 rating decisions of the Department of Veterans' Affairs (VA) Regional Offices (RO) in Columbia, South Carolina and Newark, New Jersey, respectively.  In the September 2006 decision, the RO denied entitlement to service connection for coronary artery disease and hypertension. 

In the October 2007 decision, the RO denied entitlement to increased ratings in excess of 10 percent for lumbosacral radiculopathy of the right and left lower extremities and granted an increased rating of 40 percent for discogenic disease of the lumbar spine with spinal stenosis, effective December 15, 2006. 

Jurisdiction over the Veteran's claims has remained with the RO in Newark, New Jersey. 

In an October 2008 Decision Review Officer (DRO) decision, an increased rating of 20 percent was granted for lumbosacral radiculopathy of the right lower extremity, effective December 15, 2006. 

In his August 2007 and December 2008 substantive appeals (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  A hearing was scheduled in June 2010 and the Veteran was notified of the hearing by a letter dated in May 2010; however he failed to appear for the hearing.  The Board notes that as recently as March 2010, the Veteran has requested a Board hearing, however, he has offered no explanation as to why he was unable to appear for the scheduled hearing and why a timely request for a new hearing date could not have been submitted.  Accordingly, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2011). 

In December 2011 and January 2012, updated VA treatment records were added to the Veteran's Virtual VA eFolder.  The evidence was considered in a January 2012 supplemental statement of the case. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In November 2010, the Board remanded the Veteran's hypertension and CAD claims to provide him with an adequate VA examination.  The Board found deficiencies in the previous VA examination in July 2007. 

In the November 2010 remand, the Board also noted evidence that the Veteran's cardiovascular disability may have pre-existed service.  His June 1968 entrance examination revealed that his blood pressure was recorded as 150/90 and that it was noted that he had borderline hypertension.  Also, a June 1968 report of medical history completed for purposes of enlistment indicated that the Veteran reported a 5 to 6 month period of treatment for hypertension 2 to 3 years prior to June 1968. 

The Veteran was afforded a VA examination in December 2010.  While the VA examiner found that the Veteran's CAD was not due to his service-connected disabilities, the examiner failed to address whether the service-connected disabilities aggravated his CAD.  Additionally, the examiner did not address whether or not the Veteran's hypertension pre-existed service and, if so, whether it was aggravated by service, or whether it is otherwise related to service on a direct basis or caused by or aggravated by the Veteran's service-connected disabilities.  In the previous remand, the Board had sought to have these matters addressed.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993). 

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2011). 

In a May 2009 letter, the Veteran stated that he had been hospitalized in March 2009 for cardiac problems at Ocean Medical Center in Brick, New Jersey and he submitted several treatment records from this facility.  In June 2011 correspondence, the Veteran reported that he submitted the hospitalization records from 2009, however, additional treatment records from 2009 have not been associated with the claims file.  The Veteran reported that he was hospitalized again in June 2011 for a cardio attack.  In December 2011, VA requested that the Veteran submit such records or to complete the necessary authorizations.  In response, in March 2012, the Veteran reported that he sent to VA treatment records from Ocean City Medical Center and that they were missing from claims file.  

VA has adopted a regulation requiring that when it becomes aware of relevant private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2).  Records of treatment at Ocean Medical Center would be relevant to the claim for service connection for a cardiovascular disability.  On remand, VA should advise the Veteran once again to either submit the records or complete the necessary authorizations.  

In the November 2010 remand, the Board instructed the AOJ to obtain and associate with the Veteran's claims file all records of his treatment for low back and cardiovascular disabilities, and neurological disability of the lower extremities from: VAMC East Orange from April 2006 to the present; the VA outpatient clinic in Brick, New Jersey from December 2006 to the present; and VAMC Manhattan from September 2008 to the present.  While it appears that the AOJ associated VA treatment records from the VAMC Manhattan/VA New York Harbor Healthcare System from September 2008 to the present, treatment records dated prior to January 2009 from VAMC East Orange and VA outpatient clinic in Brick, New Jersey have not been associated with the claims file and do not comply with the Board's remand instructions.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  

Review of the Veteran's VA treatment records reflect that more VA treatment records are missing than initially requested in the November 2010 remand.  The record reflects that treatment records dated from June 2005 to September 2006 and from December 2006 to January 2009 from VAMC East Orange and Brick VA Outpatient Clinic are missing from the claims file.  As the Veteran submitted April and May 2006 treatment records from the Brick New Jersey Outpatient Clinic that specifically reported that the Veteran had recent worsening of his back symptoms, complete records from this time period are critical to the Veteran's effective date claim.  

Such records may also have some bearing on the Veteran's cardiovascular disability to include CAD and hypertension and bilateral lumbosacral radiculopathy claims.  Records generated by VA facilities that may have an impact on the adjudication of a claim are constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all records of his treatment for low back and cardiovascular disabilities to include CAD and hypertension, and neurological disability of the lower extremities from: 

VAMC East Orange and the VA outpatient clinic in Brick, New Jersey from June 2005 to September 2006 and from December 2006 to January 2009.

2. Ask the Veteran to complete a release to obtain records of his March 2009 and June 2011 hospitalizations at Ocean Medical Center in Brick, New Jersey. 

If these records are unavailable, the Veteran should be notified, told of the efforts made to obtain the records, and of any additional efforts that will be made with regard to his claim.  

If the Veteran fails to furnish any necessary releases, he should be advised to obtain the records and submit them to VA. 

3. After the above development has been completed, schedule the Veteran for a VA examination to determine whether any current cardiovascular disability, including coronary artery disease and hypertension, was incurred or aggravated in service.  All indicated tests and studies should be conducted. 

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should opine as to:

a) Whether any current cardiovascular disease, including CAD and hypertension clearly and unmistakably pre-existed service;

and, if so, whether any such disability was clearly and unmistakably not aggravated (underwent no permanent increase in disability) by active service beyond the normal progression of the disease. 

b) If any current cardiovascular disability, including CAD and hypertension, did not clearly and unmistakably pre-exist service, and was not clearly and unmistakably permanently aggravated in service, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the current disability, had its onset in service or in the year immediately after service or is otherwise the result of a disease or injury in service. 

c) The examiner should also opine as to whether it is at least as likely as not that any current cardiovascular disabilities were caused or aggravated by a service-connected disability (the Veteran is currently service-connected for adjustment disorder with depressed mood, discogenic disease of lumbar spine with spinal stenosis, cervical disk herniation with right cervical radiculopathy, an bilateral lower extremity lumbosacral radiculopathy.)  

The examiner should specifically address July 2008 VA treatment records that found that the Veteran's spinal stenosis caused neurogenic claudication as well as Dr. B. Shah's April 2009 opinion indicating that the Veteran's neck and back pain prevented him from maintaining a moderate level of activity that was needed to treat his heart disease and reconcile any differences.  

c) If aggravation is shown, the examiner should comment on any evidence of record created prior to the aggravation that shows a baseline of the disabilities prior to the aggravation. 

The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so. 

4. The agency or original jurisdiction (AOJ) should review the examination report to ensure that it contains the information and opinions requested in this remand and are otherwise complete. 

5. If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Then the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


